772 So. 2d 611 (2000)
Gregory MILLER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D99-2065.
District Court of Appeal of Florida, First District.
December 12, 2000.
Nancy A. Daniels, Public Defender; Carol Ann Turner, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Karen M. Holland, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant was sentenced to life imprisonment as a prison releasee reoffender and as a habitual felony offender following his conviction for second degree murder with a firearm. We reject appellant's constitutional challenges to his sentence and the Prison Releasee Reoffender Act, section 775.082(8), Florida Statutes (1997). See Grant v. State, 770 So. 2d 655 (Fla. 2000); State v. Cotton, 769 So. 2d 345 (Fla. 2000). Because the court was not authorized to sentence appellant to a life sentence under both the habitual felony offender and the prison releasee reoffender statute, however, we strike the habitual offender designation. See Walls v. State, 765 So. 2d 733 (Fla. 1st DCA 2000); Wright v. State, 765 So. 2d 954 (Fla. 1st DCA 2000).
AFFIRMED.
BOOTH, MINER and KAHN, JJ., CONCUR.